Citation Nr: 1628897	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim on appeal.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In January 2014, the Board remanded the Veteran's claim seeking entitlement to service connection for bilateral hearing loss.  The Board requested that the RO or AMC locate the Veteran's missing service treatment records (STRs).  If these records could not be located, the RO/AMC was instructed to prepare a memorandum to that effect and upload it to the Veteran's electronic claims file.  Thereafter, the RO/AMC was instructed to notify the Veteran and his representative of the unsuccessful efforts to acquire those records and afford the Veteran the opportunity to obtain and submit the same for VA review. 

In a March 2014 notice letter, the AMC informed the Veteran that attempts were being made to obtain his STRs from the National Personnel Records Center.

When the AMC attempted to obtain the Veteran's STRs, the records request only yielded service personnel records.  According to an April 2014 Report of General Information, the AMC called the Veteran and asked him whether he had the STRs in his possession.  The AMC noted that the Veteran indicated that he had "turned them in" at the VA Medical Center (VAMC) in Bay Pines, Florida.  The AMC then contacted the Bay Pines VAMC and requested any available STRs in the possession of the VAMC.

In a response letter dated May 7, 2014, the Bay Pines VAMC's records department indicated that the Veteran's STRs were unavailable.  This memorandum was received by the AMC on May 15, 2014.  That same day, the AMC sent a notice letter to the Veteran informing him that attempts were being made to obtain his STRs from both the National Personnel Records Center and the Bay Pines VAMC.  The notice letter did not indicate that these STRs were unavailable.

The unavailability of the Veteran's STRs has not been formally memorialized by the RO or the AMC.  Furthermore, the Veteran and his representative have not been properly notified of the unsuccessful efforts in that regard, nor have they been afforded the opportunity to obtain and submit those records for VA review.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (finding that VA has a heightened duty to assist the Veteran in cases where service treatment records may not be available).

Under these circumstances, the Board finds that the RO/AMC has not substantially complied with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the RO/AMC must take appropriate action to memorialize the fact that the Veteran's STRs are unavailable, along with a description of the efforts made to obtain those records.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

Additionally, the Board's January 2014 remand directives instructed the RO or AMC to provide the Veteran with a VA audiological examination to ascertain the nature and etiology of his claimed bilateral hearing loss.  A VA audiological examination was scheduled to be held on April 26, 2014.  The Veteran did not appear for this appointment.  
In June 2014, the Veteran submitted a statement indicating that he had not received a letter or telephone call regarding the scheduled VA examination.  He further asserted that he had been out of town visiting his daughter who was undergoing chemotherapy in Georgia.  In an August 2014 statement, the Veteran again asserted that he had not received notice of the scheduled VA audiological examination.  He asked that VA reschedule him for another examination.

The record is silent as to any action taken by the RO to reschedule the Veteran's VA audiological examination.  However, having reviewed the evidence of record, the Board finds that the Veteran has presented good cause for his, in essence, failure to report for VA examination.  38 C.F.R. §§ 3.655(a), (b) (2015).  Therefore, another attempt should be made to afford the Veteran an examination.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC must prepare a memorandum for the Veteran's electronic claims file noting the unavailability of his STRs, along with a description of the efforts made to obtain those records.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA audiological examination by an examiner with sufficient expertise to evaluate the Veteran's claimed bilateral hearing loss disability.  The electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished.  

The examiner must provide an opinion, considering all evidence of record, including the Veteran's own statements regarding noise exposure in service and lack of hearing protection, as to whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is related to service, including in-service noise exposure.

The supporting rationale for all opinions expressed must be provided.  

3.  Then, after ensuring any other necessary development has been completed, the RO/AMC must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




